DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response received on 28 June 2022.  
Claims 23-24, 28-30, 32-33, 35, and 37-39 have been amended. 
Claims 31 and 40-41 have been canceled in the response received 28 June 2022.
Claims 1-21, 27, and 36 were previously canceled. 
Claims 23-26, 28-30, 32-35, and 37-39 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022, has been entered.

Allowable Subject Matter
	Claims 23-26, 28-30, 32-35, and 37-39 would be allowable if rewritten to overcome the 103 rejection set forth in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28, 23-24, 26, 30, 37, 33, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Steermann, M. (US 2014/0279289 A1), in view of Wang, H. (PGP No. US 2020/0278949 A1), and Jackson et al. (US 2017/0046769 A1), 

Claim  28 –
Steermann in view of Wang, and Jackson teach the method of claim 22 as described above.  
Steermann does not disclose the limitation below, however Jackson further teaches a method 
displaying, by a first application, a first user interface, wherein the first application is installed on the electronic device, and the first application is a third-party application (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., first application installed]”; and see: paragraph [0051] disclosing “a visual display screen as at 11”; and see: paragraph [0052] disclosing “information is resident on the mobile application and is able to interact with an online retailer’s website [i.e., third-party]”); 
acquiring, by the first application, size data of a first article in response to detecting a first operation on the first user interface (Steermann, see: paragraph [0073] disclosing “shopper may find a dress at Bloomingdale’s online website and clicks on the picture for more information regarding a certain article of clothing [i.e., in response to detecting a first operation]” and “displays particulars about the article of clothing…length, etc.”; and see: paragraph [0075] disclosing “size chart 31”; Also see: Fig. 9); 
by the first application, the size data of the first article, wherein the application is installed on the electronic device (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., first application installed]”); and see: paragraph [0051] disclosing “a visual display screen as at 11”; and see: paragraph [0052] disclosing “information is resident on the mobile application and is able to interact with an online retailer’s website [i.e., third-party]”); and see: paragraph [0073] disclosing “shopper may find a dress at Bloomingdale’s online website and clicks on the picture for more information regarding a certain article of clothing [i.e., in response to detecting a first operation]” and “displays particulars about the article of clothing…length, etc.”; and see: paragraph [0075] disclosing “size chart 31”); 
acquiring, by the application high-precision user data of a user and low-precision user data of the user (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., mobile application 70] software to his or her mobile communications device 10 [i.e., electronic device]”; and see: paragraph [0054] disclosing “bodily measurements [i.e., high-precision user data]” and “body shape [i.e., low-precision user data]”; Also see: [0063]; Fig. 1);
determining, by the second application, a suggested size of the first article based on the size data and the high-precision user data, wherein the suggested size is a closest match to a body of the user, the high-precision user data reflects a body detail of the user, and the low-precision user data reflects a body contour of the user (Steermann, see paragraph [0063] disclosing “A further prompt queries the online shopper to select a body shape from the six basic body shapes [i.e., low precision user data reflects a body contour of the user] 13 generally depicted in FIG. 1”; and see: paragraph [0075] “The mobile application…utilizes the measurements from the shopper's mobile application data entry and compares those measurements to the size chart 31 on the shopping website 12. The mobile application selects a size [i.e., suggested size] from chart 33 based on the largest body measurement of the shopper”);  and
providing, by the application, the suggested size and low-precision user data (Steermann, see paragraph [0070] disclosing “mobile application…further contemplates certain functionality that will enable the shopper to upload their virtual imagery to one or more social network website(s)”; and see: paragraph [0104] disclosing “body type-to-clothing matching means for simultaneously presenting multiple overlaid facial and clothing images”); 
generating, by the first application, a try-on image based the suggested size and low-precision user data (Steermann, see: paragraph [0063] disclosing “A further prompt queries the online shopper to select a body shape from the six basic body shapes 13 generally depicted in FIG. 1”; and see: paragraph [0074] disclosing “the TRY IT ON--ONLINE.TM. mobile application preferably functions to remove the model's headshot or face” and “creates a .jpeg graphic or image [i.e., try-on image]”; and see: paragraph [0075] “The mobile application…utilizes the measurements from the shopper's mobile application data entry and compares those measurements to the size chart 31 on the shopping website 12. The mobile application selects a size [i.e., suggested size] from chart 33 based on the largest body measurement of the shopper”; Also see: FIG. 1 & FIG. 7)
Although Steermann discloses a first application that determines a size data of the first article and that the application is installed on the electronic device (Steermann, see: paragraph [0075] disclosing “The mobile application selects a size from chart 33 based on the largest body measurement of the shopper”), Steermann does not disclose that the first application sends information to the second application. Steermann does not disclose that the applications are different applications and that the second application is a trusted application. Steermann does not disclose: 
sending, the information to a second application, wherein the second application is a user trusted application and the first application and the second application are different applications. 
Wang, however, does teach: 
sending, the information to a second application, wherein the second application is a user trusted application and the first application and the second application are different applications (Wang, [0041] teaching “A preset application” and “may be installed on the first terminal 120” and “any of an instant communications application, a social application, a payment application…”; and see: paragraph [0042] teaching “account registered in another application…but authorized to be shared in the preset application [i.e., sending, information to a second application]”; and see: paragraph [0045] teaching “parent application…installed on the second terminal 160” and “may be…an electronic shopping application” and “parent application in the second terminal 160 and  the preset application in the first terminal 120…may be different applications”;  and see: paragraph [0053] teaching “provides secure access”; and see: paragraph [0061] teaching “configured to synchronize previously used files used by the same user between the first terminal 120 and the second terminal 160”; and see: paragraph [0147] teaching “implementing previously used file synchronization among terminals (or different types of applications) when the preset application…is different from the parent application”; and see: paragraph [0153] teaches “guide the user to bind the…preset application and the …parent application”; Also see: FIG. 3 and FIG. 6 “Secure binding”). 
This step of Wang is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to user information obtained in applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features of  sending, the information to a second application, wherein the second application is a user trusted application and the first application and the second application are different applications, as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Steermann to increase the efficiency of sharing information of a user between more than on application (Wang, see: paragraph [0007]). 
Although Steermann discloses a first application that may generate a try-on image based on sizing information, (Steermann, see: paragraph [0074] disclosing “the TRY IT ON--ONLINE.TM. mobile application that determines a size data of the first article and that the application is installed on the electronic device” and paragraph [0075] disclosing “The mobile application selects a size from chart 33 based on the largest body measurement of the shopper”), Steermann does not disclose that the application generates a 3D try-on image. Steermann does not explicitly disclose: 
generating a 3D try-on image; 
Jackson, however, does teach: 
generating a 3D try-on image (Jackson, see paragraph [0068] teaching “three-dimensional panel”; and see: paragraph [0093] teaching “Match logic 264 matches the guide points in the garment to the landmarks on the body shape [i.e., 3D try-on image]”). 
The Examiner notes that the reference of Steermann and the reference of Jackson both teach the features of the high-precision user data and the low precision-user data (Jackson, see: paragraph [0109] “user’s body scan” and paragraph [0061] “body shapes”). However, Steermann does not disclose that the data is used to generate a 3D try-on image. 
This step of Jackson is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to utilizing high-precision  and low-precision user data in order to generate a try-on image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the try-on image of Steermann to be a 3D try-on image as taught by Jackson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Steermann in order for a user to see how the item of clothing would lay on his or her own specific body, or how the clothing would move as he or she wears it (see paragraph [0003] of Jackson).

Claim  24 –
Steermann in view of Wang, and Jackson teach the method of claim 28 as described above.  
Steermann further discloses a method, wherein acquiring, by the second application, the high-precision user data of the user and the low-precision user data of the user comprises: 
sending, by the second application, a first acquisition request to a second server, and receiving the high-precision user data of the user and the low-precision user data of the user sent by the second server. (Steermann, see: paragraph  [0054] disclosing “bodily measurements [i.e., high-precision user data]” and “body shape [i.e., low-precision user data]”; and see: paragraph [0092] disclosing “backend server”; Also: Fig. 12). 

Claim  26 –
Steermann in view of Wang, and Jackson teach the method of claim 24 as described above.  
Steermann further discloses a method, wherein acquiring, by the second application, the high-precision user data of the user and the low-precision user data of the user comprises: 
receiving, by the second application, the high-precision user data of the user sent by a second server, or receiving the high-precision user data of the user entered by the user, or reading the high-precision user data of the user detected by the electronic device (Steermann, see: paragraph [0061] disclosing “requests information about the shopper's size”); and 
Although Steermann discloses a second application, the high-precision user data of the user by a second sever, or receiving the high-precision user data of the user entered by the user (Steermann, see: paragraph [0061]), Steermann does not disclose the step of calculating by the second application, the low-precision user data based on the high-precision user data. Steermann does not disclose: 
calculating, by the second application, the low-precision user data of the user based on the high-precision user data of the user. 
Jackson, however, does teach: 
calculating, by the second application, the low-precision user data of the user based on the high-precision user data of the user (Jackson, see: paragraph [0109] teaching “the system selects the appropriate one of multiple body shapes, based on the measurement data for the user…the selection is based on the user’s body scan”). 
This step of Jackson is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to utilizing high-precision  and low-precision user data in order to generate a try-on image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the try-on image of Steermann to be a 3D try-on image as taught by Jackson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Steermann in order for a user to see how the item of clothing would lay on his or her own specific body, or how the clothing would move as he or she wears it (see paragraph [0003] of Jackson).

Claim  30 –
Steermann in view of Wang, and Jackson teach the method of claim 28 as described above.  
Steermann further discloses a method, further comprising: 
displaying, by the electronic device, the  try-on image on the first user interface of the first application. (Steermann, see: paragraph [0074] “the TRY IT ON--ONLINE.TM. mobile application preferably functions to remove the model's headshot or face” and “creates a .jpeg graphic or image”; Also see: FIG. 7). 
Although Steermann discloses displaying a try-on image based on sizing information, (Steermann, see: paragraph [0074] disclosing “the TRY IT ON--ONLINE.TM. mobile application that determines a size data of the first article and that the application is installed on the electronic device” and paragraph [0075] disclosing “The mobile application selects a size from chart 33 based on the largest body measurement of the shopper”), Steermann does not disclose that the application generates the 3D try-on image. Steermann does not explicitly disclose: 
displaying the 3D try-on image; 
Jackson, however, does teach: 
displaying a 3D try-on image (Jackson, see paragraph [0068] teaching “three-dimensional panel”; and see: paragraph [0093] teaching “Match logic 264 matches the guide points in the garment to the landmarks on the body shape [i.e., 3D try-on image]”). 
This step of Jackson is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to utilizing high-precision  and low-precision user data in order to generate a try-on image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the try-on image of Steermann to be the 3D try-on image as taught by Jackson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Steermann in order for a user to see how the item of clothing would lay on his or her own specific body, or how the clothing would move as he or she wears it (see paragraph [0003] of Jackson).

Regarding claim 37, claim 37 is directed to a system. Claim  37 recites limitations that are similar in nature to those addressed above for claim 28 which is directed towards a method. It is noted that claim 37 recites a processor disclosed by Steermann (Steermann, see: paragraph [0097] disclosing “the computer-implemented mobile application”). Claim 37 is therefore rejected for the same reasons as set forth above for claim 28.  

Regarding claim 33, claim 33 is directed to a system. Claim  33 recites limitations that are similar in nature to those addressed above for claim 24 which is directed towards a method. It is noted that claim 33 recites wherein the processor is configured to run the first application, disclosed by Steermann (Steermann, see: paragraph [0050]). Claim 33 is therefore rejected for the same reasons as set forth above for claim 24.  

Regarding claim 35, claim 35 is directed to a system. Claim  35 recites limitations that are similar in nature to those addressed above for claim 26 which is directed towards a method. It is noted that claim 35 recites wherein the processor is configured to run the first application, disclosed by Steermann (Steermann, see: paragraph [0050]). Claim 33 is therefore rejected for the same reasons as set forth above for claim 26.  

Regarding claim 39, claim 39 is directed to a system. Claim  39 recites limitations that are similar in nature to those addressed above for claim 30 which is directed towards a method. It is noted that claim 39 recites the processor is configured to run the first application and a touchscreen,  taught by Jackson (Jackson, see: paragraph [0230] teaching “touch screen, may be coupled to bus 1540 through bus 1560 for communicating direction information and command selections”).  Claim 39 is therefore rejected for the same reasons as set forth above for claim 30.  



Claims 23, 25, 29, 32, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Steermann, M. (US 2014/0279289 A1) in view of Wang, H. (PGP No. US 2020/0278949), Jackson et al. (US 2017/0046769 A1), and Melcher et al. (US 2015/0279069 A1).

Claim  23 –
Steermann in view of Wang, and Jackson teach the method of claim 28 as described above.  
	Although Steermann does disclose a first application is a third-party application (Steermann, see: paragraph [0050] disclosing “downloads the mobile application [i.e., first application installed]”; and see: paragraph [0051] disclosing “a visual display screen as at 11”; and see: paragraph [0052] disclosing “information is resident on the mobile application and is able to interact with an online retailer’s website [i.e., third-party]”), Steermann does not disclose that the second application is developed by a mobile phone manufacturer. Steermann does not disclose: 
wherein the second application is developed by a mobile phone manufacturer. 
Melcher, however, does teach: 
wherein the second application is developed by a mobile phone manufacturer (Melcher, see: paragraph [0133] teaching “mobile web applications (e.g., HTML5), or hybrid applications (e.g., a native shell application that launches an HTML5 session)” and “a telephone call app 1642”). 
This step of Melcher is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to generating virtual images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Steermann to be an application developed by a mobile phone manufacturer as taught by Melcher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Steermann in order to receive, retrieve, or store a broad spectrum of data associated with the user (see paragraph [0036] of Melcher).

Claim  25 –
Steermann in view of Wang, and Jackson teach the method of claim 24 as described above.  
Steermann does not disclose: 
wherein the first acquisition request carries identification information of the second application, and the high-precision user data of the user and the low-precision user data of the user are sent by the second server after verification on the identification information of the second application succeeds.
However Melcher further teaches: 
wherein the first acquisition request carries identification information of the second application, and the high-precision user data of the user and the low-precision user data of the user are sent by the second server after verification on the identification information of the second application succeeds. (Melcher, see: paragraph [0031] teaching “authenticate a user”)
This step of Melcher is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to generating virtual images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Steermann to include the features of wherein the first acquisition request carries identification information of the second application, and the high-precision user data of the user and the low-precision user data of the user are sent by the second server after verification on the identification information of the second application succeeds, as taught by Melcher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Steermann in order to receive, retrieve, or store a broad spectrum of data associated with the user (see paragraph [0036] of Melcher).

Claim  29 –
Steermann in view of Wang, and Jackson teach the method of claim 28 as described above.  
Steermann does not disclose: 
method, wherein before acquiring, by the second application, the size data of the first article provided by the first application, the method further comprises: 
sending, by the first application, a second acquisition request to a first server, wherein the second acquisition request carries identification information of the first application; and 
after verification on the identification information of the first application succeeds, receiving, by the first application, the size data and the effect data of the first article sent by the first server.
Melcher, however, does teach: 
method, wherein before acquiring, by the second application, the size data of the first article provided by the first application, the method further comprises sending, by the first application, a second acquisition request to a first server, wherein the second acquisition request carries identification information of the first application; (Melcher, see: paragraph [0123] teaching “user identifier”) and 
after verification on the identification information of the first application succeeds, receiving, by the first application, the size data and the effect data of the first article sent by the first server. (Melcher, see: paragraph [0031] teaching  “authenticate a user”)
This step of Melcher is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to generating virtual images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Steermann to include the features of wherein the first acquisition request carries identification information of the second application, and the high-precision user data of the user and the low-precision user data of the user are sent by the second server after verification on the identification information of the second application succeeds, as taught by Melcher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Steermann in order to receive, retrieve, or store a broad spectrum of data associated with the user (see paragraph [0036] of Melcher).

Claim 32-
Steermann in view of Wang, and Jackson teach the system of claim 37, as described above.
Steermann does not disclose: 
wherein the second application is a native application of the electronic device. 
Melcher, however, does teach: 
wherein the second application is a native application of the electronic device (Melcher, see: paragraph [0133] teaching “native application” and “social networking/third party app”).
 This step of Melcher is applicable to the method of Steermann as they both share characteristics and capabilities, namely, they are directed to generating virtual images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second application of Steermann to be an application developed by a mobile phone manufacturer as taught by Melcher. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Steermann in order to receive, retrieve, or store a broad spectrum of data associated with the user (see paragraph [0036] of Melcher).

Regarding claim 34, claim 34 is directed to a system. Claim 34 recites limitations that are parallel in nature to those addressed above for claim 25  which is directed towards a method. Claim 34 is therefore rejected for the same reasons as set forth above for claim 25.  

Regarding claim 38, claim 38 is directed to a system. Claim 38  recites limitations that are similar in nature to those addressed above for claim 29  which is directed towards a method. It is noted that claim 38 includes wherein the processor is configured to further run the first application, disclosed by Steermann (Steermann, see: paragraph [0050]).  Claim 38 is therefore rejected for the same reasons as set forth above for claim 29.  




Allowable Subject Matter 
	Claims 23-26, 28-30, 32-35, and 37-39 would be allowable if rewritten to overcome the 103 rejection, set forth in this Office Action. 

Eligibility considerations: 
In light of the Applicant’s amendments to the claims filed on 28 June 2022, claims 23-26, 28-30, 32-35, and 37-39 are now directed to eligible subject matter. As noted in the Office Action mailed on 14 September 2021, claims 28 and 37 are directed to eligible subject matter because it integrates the abstract idea into a practical application. Claims 28 and 37 recite the feature of: generating the 3D try-on image based on the suggest size, the low precision user data, and effect data of the first article, wherein the effect data of the first article is provided by the first application, and the effect data reflects a detail of the first article.  This additional element uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Response to Arguments 

With respect to the rejections made under 35 USC § 101, in light of the Applicant’s amendments, the claims depending from independent claims 28 and 37 are now also eligible under 101, and therefore, the 101 rejection is withdrawn for at least the reasons stated above. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 28 June 2022, have been fully considered but are not considered to be persuasive. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “Steermann, however, does not disclose, teach or suggest a third-party application and a user trusted application are installed on one electronic device, where the third-party application interacts with the user trusted application to generate a 3D try-on image, the user trusted application determines a suggested size based on the size data and a high-precision user data and provides the suggested size to the third-party application. Instead, Steermann discloses one mobile application that interacts with a retailer website,” and further states that “Wang does not disclose a third-party application interacting with a user trusted application on a same mobile device, much less disclose a third-party application interacting with a user trusted application to generate a 3D try-on image,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies with the cited references and the claim language. However, the Examiner maintains that Steermann does disclose the limitations. First Steermann describes a mobile application that is installed on a device, where the first application that is installed is a third-party application (Steermann, see: paragraphs [0050]-[0052]). This is similar to what is described in the Applicant’s specification regarding what is considered a third-party application. Paragraph [0015] of the Applicant’s specification describes a third-party application as “the first application is a third-party application. For example, the first application may be a shopping application”. Steermann’s disclosed installed first application is a third-party application, as it belongs to a retail website, allowing for shopping to occur (Steermann, see: paragraph [0052]). Next, Steermann describes that the application is able to acquire user information, such as size information of a piece of clothing. The user is able to access the retail website and clicks on images of clothing to access further information regarding the piece of clothing (Steermann, see: paragraphs [0073] & [0075]). Steermann further explains that the application is able to display and present information regarding the information of the piece of clothing selected by the user, such as length and sizing information (Steermann, paragraph [0075]). The application of Steermann is able to obtain the user information, such as more accurate information of body measurement information (i.e., high precision data), as well as the body shape or contours of the user (i.e., low precision data of the user) (Steermann, see: paragraph [0054]). The user information of body measurements and shape, are used to suggest a size from the application for a  first piece of clothing, and the system of Steermann is able to utilize the user information of body measurements to then compare to a size chart, for better suggestions of a size of the article of clothing (Steermann, see: paragraph [0063], [0073], & [0104]).  Steermann also discloses a “TRY-ON” feature of the mobile application that collects the user information, such as a body shape and creates an image (Steermann, see: paragraph [0074]). Steermann does not specifically disclose that the image that is created to try on clothing virtually, is a 3D image. Therefore the Examiner has merely relied upon Wang to teach the feature of a 3D try-on image (Wang, see: paragraphs [0074]-[0075]). Further, the Examiner has relied upon the reference of Jackson to teach the features of sending, the information to a second application, wherein the second application is a user trusted application and the first application and the second application are different applications. For example, paragraph [0041] of Jackson describes that an application that is installed may be used to send information of a customer to a secondary and different than the first application (Jackson, see: paragraph [0042] & [0045]). The invention of Jackson is utilized so that the previously used file information may be synced between a first and a second terminal, such as a different application than the “parent” application (Jackson, see: paragraph [0147]). Further, Jackson does teach that the sending of the information to a second application includes a secure and safe process (i.e., binding the preset application and the parent application), which is also represented in FIGS. 1 & 6 “Secure Binding”. Therefore, the Examiner maintains that the references of Steermann, Wang, and Jackson teach the amended claim limitations and maintains the 103 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Almog, G., et al. (Patent No. US 10,248,993 B2), describes a system and method for generating a photo realistic quality images of a virtual garment that is superimposed on a visual image associated with a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625